Exhibit 10.1

 

 

 

RUDDICK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

______________________________

 

Text of Plan

Amendment and Restatement Effective January 1, 2005

 

______________________________

 

RUDDICK CORPORATION
301 South Tryon Street, Suite 1800
Charlotte, North Carolina 28202

 

 

 

 

--------------------------------------------------------------------------------

RUDDICK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Text of Plan)

Page PREAMBLE 1     ARTICLE I. REFERENCES, CONSTRUCTION AND DEFINITIONS 1      
1.1 Accrual Fraction 2 1.2 Accrued SERP Benefit 2 1.3 Affiliate 3 1.4 Assumed
Automatic Retirement Contribution Retirement Benefit 3 1.5 Assumed Pension Plan
Retirement Benefit 3 1.6 Assumed Profit Sharing Retirement Benefit 4 1.7 Assumed
Social Security Benefit 4 1.8 Beneficiary 5 1.9 Board 5 1.10 Change in Control 5
1.11 Code 6 1.12 Committee 6 1.13 Company 6 1.14 Credited Service 6 1.15
Deferred Retirement 7 1.16 Deferred Retirement Benefit 7 1.17 Disability
Retirement 7 1.18 Disability Retirement Benefit 7 1.19 Early Retirement 7 1.20
Early Retirement Benefit 7 1.21 Earnings 7 1.22 Effective Date 7 1.23 Employee 8
1.24 Eligible Spouse 8 1.25 ERISA 8 1.26 Final Average Earnings 8 1.27 Long-Term
Disability Benefit 8 1.28 Normal Retirement 8 1.29 Normal Retirement Age 8 1.30
Normal Retirement Benefit 8 1.31 Participant 8 1.32 Participating Company 8 1.33
Pension Plan 9 1.34 Plan 9 1.35 Plan Administrator 9       1.36      Plan Year 9


--------------------------------------------------------------------------------


      1.37      Prior A&E Plan Provisions 9 1.38 Prior Ruddick Plan Provisions 9
1.39 Retirement 9 1.40 Service 9 1.41 Severance 9 1.42 Standard form of Benefit
9 1.43 Termination of Employment 10 1.44 Total Disability 11   ARTICLE II.
ELIGIBILITY AND PARTICIPATION 11 2.1 Eligibility 11 2.2 Participation 11 2.3
Duration of Participation 11   ARTICLE III. RETIREMENT BENEFITS 11 3.1 Normal or
Deferred Retirement Benefit 11 3.2 Early Retirement Benefit 12   3.3 Disability
Retirement Benefit 12 3.4 Death Prior to Benefit Commencement 13 3.5
Reemployment 13 3.6 Change in Control 13   ARTICLE IV. PRE-RETIREMENT DEATH
BENEFIT 13 4.1 Eligibility 13 4.2 Commencement and Method 13 4.3 Amount 14  
ARTICLE V. SEVERANCE BENEFIT 14   ARTICLE VI. CONDITION 14   ARTICLE VII.
ADMINISTRATION OF THE PLAN 14 7.1 Powers and Duties of the Committee 14 7.2
Agents 14 7.3 Reports to Board 14 7.4 Structure of Committee 15 7.5 Adoption of
Procedures of Committee 15 7.6 Instructions for Payments 15 7.7 Claims for
Benefits 15 7.8 Hold Harmless 17 7.9 Service of Process 17   ARTICLE VIII.
DESIGNATION OF BENEFICIARIES 17 8.1 Beneficiary Designation 17 8.2 Failure to
Designate Beneficiary 18


ii

--------------------------------------------------------------------------------


ARTICLE IX. WITHDRAWAL OF PARTICIPATING COMPANY 18 9.1 Withdrawal of
Participating Company 18 9.2 Effect of Withdrawal 18   ARTICLE X. AMENDMENT OR
TERMINATION OF THE PLAN 18 10.1 Right to Amend or Terminate Plan 18 10.2 Notice
20   ARTICLE XI. GENERAL PROVISIONS AND LIMITATIONS 20 11.1 No Right to
Continued Employment 20 11.2 Payment on Behalf of Payee 20 11.3 Nonalienation 20
11.4 Missing Payee 20 11.5 Required Information 21 11.6 No Trust or Funding
Created 21 11.7 Binding Effect 21 11.8 Merger or Consolidation 21   11.9
Mandatory Cash-Out 21 11.10 Acceleration of Payment 21 11.11 Delay of Payment 22
11.12 Participant's Right to Change Payment Elections by December 31, 2007 22
      11.13      Entire Plan 22


iii

--------------------------------------------------------------------------------

RUDDICK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amendment and Restatement
Effective January 1, 2005

Preamble

     This Plan is designed to enhance the earnings and growth of the Company and
the Participating Companies. The Plan rewards selected key Employees with
retirement and survivor benefits. Such benefits are intended to supplement
retirement and survivor benefits from other sources. By providing such
supplemental benefits, the Plan enables the Company and the Participating
Companies to attract superior key Employees, to encourage them to make careers
with the Company or the Participating Companies, and to give them additional
incentive to make the Company and the Participating Companies more profitable.

     The Plan, as set forth in this January 1, 2005 restatement, is intended to
comply with the requirements of Section 409A of the Internal Revenue Code
("Code") and the regulations and other guidance issued thereunder, as in effect
from time to time. The restated Plan also includes a Code Section 409A
transitional amendment that is adopted consistent with the requirements of IRS
Notice 2005-1, Q&A-19(c) and subsequent guidance. To the extent a provision of
the Plan is contrary to or fails to address the requirements of Code Section
409A and related treasury regulations, the Plan shall be construed and
administered as necessary to comply with such requirements to the extent allowed
under applicable treasury regulations until the Plan is appropriately amended to
comply with such requirements. The benefits provided under the Plan that are
subject to Code Section 409A include benefits earned and vested prior to January
1, 2005.

     This restatement also contains certain amendments, effective October 1,
2005, that are intended to coordinate the benefit formulas under this Plan with
certain amendments made to the Company's qualified retirement plans effective
October 1, 2005.

     Finally, this restatement also retains all provisions contained in the
previous October 1, 1989 restatement of the Plan, which merged into one plan all
the supplemental executive retirement plans maintained by the Company and its
Affiliates (the "Prior Plans"). The Plan continues to provide the same level of
supplemental benefits as was provided each Employee participating in one of the
Prior Plans.

ARTICLE I. REFERENCES, CONSTRUCTION AND DEFINITIONS

     Unless otherwise indicated, all references to articles, sections and
subsections shall be to the Plan as set forth in this document. The Plan and all
rights thereunder shall be construed and enforced in accordance with ERISA and,
to the extent that state law is applicable, the laws of the State of North
Carolina. The article titles and the captions preceding sections and subsections
have been inserted solely as a matter of convenience and in no way define or
limit the scope or intent of any provision. When the context so requires, the
singular includes the plural. Whenever used herein and capitalized, the
following terms shall have the respective meanings indicated unless the context
plainly requires otherwise.

--------------------------------------------------------------------------------

     1.1 Accrual Fraction: A fraction, the numerator of which is the number of
years of Credited Service the Participant completed as of the applicable date
(but not beyond the Participant's 65th birthday) and the denominator of which is
20; provided, however, in no event shall the Accrual Fraction exceed "1. 0."

     1.2 Accrued SERP Benefit: An amount determined by multiplying the
Participant's "Benefit Percentage" times the Participant's Final Average
Earnings times the Participant's Accrual Fraction and reduced by the following:
(1) the Participant's Assumed Pension Plan Retirement Benefit, (2) the
Participant's Assumed Social Security Benefit, (3) the Participant's Assumed
Profit Sharing Retirement Benefit, and (4) the Participant Assumed Automatic
Retirement Contribution Retirement Benefit. The Participant's "Benefit
Percentage" shall be fifty-five percent (55%). Such Benefit percentage shall be
increased for a named executive officer of the Company (as determined for
federal securities law reporting purposes), but not to more than 60% in the
aggregate, as follows:

     

     (a) One percent (1%) per complete fiscal year (October 1 – September 30)
for years of Service beginning after September 30, 2007 in excess of twenty (20)
years of Service but only for Service while serving as a named executive
officer; and

     (b) If the Participant is party to a Change in Control and Severance
Agreement between the Company, or an Affiliate, and the Participant, and the
Participant's employment is terminated within twenty-four (24) months following
a Change in Control other than for cause, death or disability or if a good
reason termination occurs (as provided and defined in such agreement), by
additional percentage points equal to the Change in Control multiple (e.g., 2.5
or 2.99) used to determine Participant's Change in Control benefit under a
Change in Control agreement between the Participant and the Company or an
Affiliate.

     

     Effective December 31, 2002, in the event a Participant is removed from
active participation in the Plan pursuant to Section 2.3 prior to the date the
Participant is eligible to Retire, the Participant's Accrued SERP Benefit shall
be calculated by using:

     

     (x) the Participant's Credited Service as of the date of the Participant's
removal from active participation;

     (y) the lesser of (i) the Participant's Final Average Earnings as of the
date of the Participant's removal from active participation or (ii) the
Participant's Final Average Earnings as of the Participant's Termination of
Employment; and

     (z) the reductions described in (1), (2), (3) and (4) above as of the
Participant's Termination of Employment; and

     

for purposes of determining such Participant's eligibility to Retire, such
Participant shall continue to earn Credited Service and be credited with future
increases in age as if the Participant had not been removed from active
participation in the Plan.

2

--------------------------------------------------------------------------------

     In the event a Participant is removed from active participation in the Plan
pursuant to Section 2.3 after the date the Participant is eligible to Retire,
the Participant's Accrued SERP Benefit shall be calculated by using:

     

     (a) the Participant's Credited Service and Final Average Earnings as of the
date of the Participant's removal from active participation; and

     (b) the reductions described in (1), (2), (3) and (4) above as of the
Participant's Termination of Employment;

     

provided, however, if such Participant was eligible to Retire as of November 21,
2002, in no event shall such Participant's Accrued SERP Benefit be less than the
benefit such Participant would have received if the Participant's Termination of
Employment had occurred on November 21, 2002.

     1.3 Affiliate: The Company, and any corporation or other entity with which
the Company would be considered a single employer under Code Sections 414(b) or
(c), provided that the language "at least 50 percent" is used instead of "at
least 80 percent" each place it appears in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b) and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses under common control under Code
Section 414(c).

     1.4 Assumed Automatic Retirement Contribution Retirement Benefit: For a
Participant who is not eligible to participate in the Pension Plan on or after
October 1, 2005, the annual retirement benefit a Participant would receive under
the Automatic Retirement Contribution Subaccount of the Ruddick Retirement and
Savings Plan and the Make-Up ARC Contribution under the Ruddick Corporation
Flexible Deferral Plan beginning effective October 1, 2005, computed by
converting such combined amounts to the appropriate annuity form pursuant to the
actuarial equivalence assumptions provided under Section 1.3 of the Pension
Plan. For purposes of computing the Assumed Automatic Retirement Contribution
Retirement Benefit, if the Participant is younger than age 60 on such date, the
value of such Subaccount is first projected to age 60, using PBGC interest rates
for deferred annuities in effect on the Participant's Retirement date.

     1.5 Assumed Pension Plan Retirement Benefit: The actual annual retirement
benefit a Participant would receive at the later of age 60 or actual date of
Retirement (but not later than age 65), pursuant to the Pension Plan calculated
with the following assumptions:

     

     (a) A married Participant elects to receive the retirement benefit as a
joint and 75% annuity pursuant to Section 4.1(a)(1) of the Pension Plan.

     (b) A single Participant elects to receive the retirement benefit as a life
and 10 year certain annuity as provided in Section 4.1(a)(2) of the Pension
Plan.

     (c) The service requirement for early retirement under the Pension Plan is
10 years.

     

3

--------------------------------------------------------------------------------


     

     (d) The Offset Amount (e.g. automatic retirement contribution amount) under
the Pension Plan does not apply.

     (e) For a Participant whose actual annual retirement benefit is calculated
by reference to the Prior Ruddick Plan Provisions because of the minimum
benefits provided under Section 3.2(b) or Section 3.3(b) of the Pension Plan,
the Prior Plan Minimum Benefit (under Section 4.05 of the Prior Ruddick Plan
Provisions), if any, is computed by converting the Prior Plan Account Balance
(as defined in the Prior Ruddick Plan Provisions) and Credited Interest (as
defined in the Prior Ruddick Plan Provisions) to the appropriate annuity form
using Pension Benefit Guaranty Corporation ("PBGC") annuity rates in effect on
the Participant's Retirement date. For purposes of computing the Prior Plan
Minimum Benefit, if the Participant is younger than age 60 on such date, the
amount of the Prior Plan Account Balance and Credited Interest is first
projected to age 60, using PBGC interest rates for deferred annuities in effect
on the Participant's Retirement date.

     (f) For a Participant whose actual annual retirement benefit is calculated
by reference to the Prior A&E Plan provisions because of the minimum benefits
provided under Section 3.2(b) or Section 3.3(b) of the Pension Plan, the
Supplemental Retirement Benefit (under Article 11 of the Prior A&E Plan
Provisions), if any, due to Accumulated Contributions or a Profit Sharing
Account (each as described in Article 11 of the Prior A&E Plan Provisions) is
computed by converting the Accumulated Contributions or Profit Sharing Account
to the appropriate annuity form using PBGC immediate annuity rates in effect on
the Participant's Retirement date. For purposes of computing the Supplemental
Retirement Benefit, if the Participant is younger than age 60 on such date, the
amount of the Accumulated Contributions or Profit Sharing Account is first
projected to age 60, using PBGC interest rates for deferred annuities in effect
on the Participant's Retirement date.

     

     1.6 Assumed Profit Sharing Retirement Benefit: The annual retirement
benefit a Participant would receive under a profit sharing plan sponsored by the
Company or a Participating Company, including the A&E Profit Sharing Subaccount
of the Ruddick Retirement and Savings Plan (but excluding any other accounts or
benefits under the Ruddick Retirement and Savings Plan), computed by converting
such Subaccount to the appropriate annuity form using PBGC immediate annuity
rates in effect on the Participant's Retirement date. For purposes of computing
the Assumed Profit Sharing Retirement Benefit, if the Participant is younger
than age 60 on such date, the value of the Account is first projected to age 60,
using PBGC interest rates for deferred annuities in effect on the Participant's
Retirement date.

     1.7 Assumed Social Security Benefit: The annual primary insurance amount
available to the Participant at age 65 under the Social Security Act as in
effect at the time of his termination of employment without regard to whether
such amount actually commences to be paid and without regard to any increase in
the Social Security base or benefit levels that may take effect after such date.
If a Participant incurs a Termination of Service before attaining age 65, the
Assumed Social Security Benefit will be determined as though the Participant had
continued to receive Earnings

4

--------------------------------------------------------------------------------

until age 65 at the same rate as in effect during the last calendar year of
employment. This Assumed Social Security Benefit will be estimated using
available Earnings up to 5 years with prior earnings estimated based on a wage
index derived from the Bureau of Labor Statistics compilation of the average
weekly earnings of manufacturing workers.

     1.8 Beneficiary: The beneficiary or beneficiaries designated by a
Participant pursuant to Article VIII to receive the benefits, if any, payable on
behalf of the Participant under the Plan after the death of such Participant who
is not survived by an Eligible Spouse and following the commencement of payment
of any of the retirement benefits under Article III, or, when there has been no
such designation or an invalid designation, the individual or entity, or the
individual or entities, who will receive such amount.

     1.9 Board: The Board of Directors of the Company.

     1.10 Change in Control: With respect to a Participant, a "change in
ownership," a "change in effective control," or a "change in the ownership of
substantial assets" of a corporation as described in Treasury Regulations
Section 1.409A-3(i)(5) (which events are collectively referred to herein as
"Change in Control events"). Notwithstanding any provision herein to the
contrary, to qualify as a Change in Control, the occurrence of the Change in
Control event must be objectively determinable and any requirement that any
person, such as the Committee, certify the occurrence of a Change in Control
event must be strictly ministerial and not involve any discretionary authority.
To constitute a Change in Control with respect to a Participant, the Change in
Control event must relate to (i) the corporation for which the Participant is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation; or (iii) a
corporation that is a majority shareholder of a corporation identified in
subparagraph (i) or (ii) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in subparagraph (i) or (ii) above.

     

     (a) A "change in ownership" of a corporation occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (b)
below)).

     (b) Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (a) above, a "change in effective control" of a
corporation occurs on the date that either:

                   

     (i) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of

5

--------------------------------------------------------------------------------


            

the most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 30 percent or more of the total voting power of the stock
of such corporation; or

     (ii) A majority of members of the corporation's board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation's board of
directors prior to the date of the appointment or election.

       

For purposes of this paragraph (b), the term corporation refers solely to the
relevant corporation identified in the opening paragraph of this Section 1.10,
for which no other corporation is a majority shareholder.

     (c) A "change in the ownership of substantial assets" of a corporation
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

     1.11 Code: The Internal Revenue Code of 1986, as now in effect or as
hereafter amended; and, where the context requires, a reference to the Code
shall include a reference to any proposed or final treasury regulations or
similar guidance issued thereunder. All citations to sections of the Code or
regulations are to such sections as they may from time to time be amended or
renumbered.

     1.12 Committee: The "SERP Administrative Committee" appointed by the Board
of Directors of Ruddick Corporation and responsible for administering the Plan
as provided for in Article VII.

     1.13 Company: Ruddick Corporation, a North Carolina corporation, or any
entity which succeeds to its rights and obligations with respect to the Plan.

     1.14 Credited Service: With respect to a Participant, each Plan Year during
which the Participant completes at least 1,000 Hours of Service (as defined in
the Pension Plan). In addition, periods of Total Disability commencing while
such Participant is employed by the Participating Company also shall be counted
under the Plan in determining Credited Service. If a Participant is a party to a
Change in Control and Severance Agreement between the Company, or Affiliate, and
the Participant, and the Participant's employment is terminated within
twenty-four (24) months of a Change in Control other than for cause, death, or
disability or if a good reason termination occurs (as provided and defined in
such agreement), the Participant shall be credited with additional years of
Credited Service equal to the Change in Control multiple (e.g. 2.0, 2.5, or
2.99) used to determine Participant's Change in Control benefit under such
agreement.

6

--------------------------------------------------------------------------------

     1.15 Deferred Retirement: Termination of Employment, other than on account
of death, after the date the Participant attains Normal Retirement Age.

     1.16 Deferred Retirement Benefit: The retirement benefit calculated
pursuant to Section 3.1.

     1.17 Disability Retirement: With respect to a Participant who incurs a
Termination of Employment on account of Total Disability, the Participant shall
be deemed to have taken Disability Retirement on the date the Long-Term
Disability Benefit ceases to be available to the Participant, provided the
Participant's Total Disability continues until Normal Retirement Age.

     1.18 Disability Retirement Benefit: The retirement benefit calculated
pursuant to Section 3.3.

     1.19 Early Retirement: Termination of Employment, other than on account of
death, after attaining age 55 (but prior to attaining Normal Retirement Age) and
completing 10 years of Credited Service.

     1.20 Early Retirement Benefit: The retirement benefit calculated pursuant
to Section 3.2.

     1.21 Earnings: With respect to a Participant, annual cash compensation
actually paid by the Participating Company or an Affiliate to the Participant
for Service as reported or reportable on IRS Form W-2 for Federal income tax
purposes (or similar form required for such purpose) on a calendar year basis,
plus the amount, if any, of compensation which, but for the Participant's
election to defer the receipt thereof pursuant to Section 125, 132(f)(4) or
401(k) of the Code or any other plan of deferred compensation (including,
without, limitation, the Ruddick Corporation Flexible Deferral Plan (the
"FDP")), would have been reflected on Form W-2; however, such earnings shall
exclude all distributions made by the FDP. The foregoing notwithstanding,
Earnings shall not include: (i) any sums paid by a Participating Company as
payment for or reimbursement of any expenses including relocation, foreign
housing and travel expenses, regardless of whether such sums are taxable income
to the Participant, (ii) payment for premiums or similar fees or expenses
related to any life insurance plan or program, (iii) tax gross up payments and
payment of foreign taxes, (iv) amounts of a Profit Sharing Award under the
American & Efird, Inc. Employees' Profit Sharing Plan actually paid to or
deferred by an Employee, (v) amounts realized from the exercise of a
non-qualified stock option, from the sale, exchange or other disposition of
stock acquired under a qualified stock option, when restricted stock (or
property) held by the Participant becomes freely transferable or is no longer
subject to a substantial risk of forfeiture, or from dividends paid on
restricted stock prior to vesting that are otherwise reportable as wages, and
(vi) any severance paid after the Participant's employment with the
Participating Employers ends or separation pay pursuant to a separation
agreement.

     1.22 Effective Date: The original effective date of the Plan is October 1,
1983. The Effective Date of the Plan, as amended and restated herein, is January
1, 2005.

7

--------------------------------------------------------------------------------

     1.23 Employee: A person who is a common-law employee of the Participating
Company or an Affiliate.

     1.24 Eligible Spouse: The spouse of a Participant who is legally married
(as determined by the Committee) on the date which payments from this Plan to
the Participant begin or immediately before the Participant's death.

     1.25 ERISA: The Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended. All citations to sections of ERISA are to such
sections as they may from time to time be amended or renumbered.

     1.26 Final Average Earnings: As of the Participant's Termination of
Employment, the Participant's average annual Earnings during the highest 3
calendar years out of the last ten calendar years preceding such Termination of
Employment; provided, however, if a Participant is at least age sixty (60) and
employed by American & Efird, Inc. at the time of the Participant's Termination
of Employment, Final Average Earnings shall mean the Participant's average
annual earnings during the Participant's highest 3 calendar years during which
the Participant was employed by American & Efird, Inc. or an Affiliate. If the
Participant does not have 3 calendar years of Earnings, then Final Average
Earnings shall mean the Participant's average annual Earnings. Provided,
however, the Participant's Earnings shall be considered to have continued during
a period of Total Disability commencing while such participant is an Employee at
the rate of such Participant's Earnings in effect during the calendar year next
preceding commencement of such Total Disability.

     1.27 Long-Term Disability Benefit: Any disability benefits available to a
Participant pursuant to the long-term disability plan of the Participating
Company.

     1.28 Normal Retirement: Termination of Employment, other than on account of
death, on the date the Participant attains Normal Retirement Age.

     1.29 Normal Retirement Age: Age 60.

     1.30 Normal Retirement Benefit: The retirement benefit calculated pursuant
to Section 3.1.

     1.31 Participant: As of any date, any individual who commenced
participation in the Plan as provided in Article II and who is either (i) an
Employee, (ii) a former Employee who is eligible for a benefit under the Plan,
or (iii) a former Employee whose employment terminated on account of Total
Disability and who may later become eligible for a benefit under the Plan.

     1.32 Participating Company: The Company, or an Affiliate which, by action
of its board of directors or equivalent governing body and with the written
consent of the Board, has adopted the Plan; provided that the Board may, subject
to the foregoing proviso, waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by

8

--------------------------------------------------------------------------------

the Plan upon the Company and accept the delegation to the Committee of all the
power and authority conferred upon it by the Plan. The authority of the Company
to act as such agent shall continue until the Plan is terminated as to the
Participating Company. The term "Participating Company" shall be construed as if
the Plan were solely the Plan of such Participating Company, unless the context
plainly requires otherwise.

     1.33 Pension Plan: The "Ruddick Corporation Employees' Pension Plan," as
amended and restated effective October 1, 2005, and as it may be amended from
time to time hereafter.

     1.34 Plan: The Ruddick Supplemental Executive Retirement Plan as contained
herein and as it may be amended from time to time hereafter.

     1.35 Plan Administrator: The Committee.

     1.36 Plan Year: The 12 consecutive month period commencing October 1 and
ending on the next September 30.

     1.37 Prior A&E Plan Provisions: The provisions set forth in the document
entitled "American & Efird Mills, Inc. Employees' Pension Plan," effective
September 30, 1986, and the amendment adopted August 14, 1987, which provisions
were in effect immediately prior to the effective date of the merger of such
plan into the Pension Plan.

     1.38 Prior Ruddick Plan Provisions: The provisions set forth in the
document entitled "Retirement Plan for Employees of Ruddick Corporation,"
effective September 30, 1986, and the amendment adopted February 19, 1988, which
provisions were in effect immediately prior to the effective date of the merger
of such plan into the Pension Plan.

     1.39 Retirement: A Participant's Normal Retirement, Early Retirement,
Deferred Retirement or Disability Retirement. The term "Retire" means the act of
taking Retirement.

     1.40 Service: Employment with the Company or any Affiliate; provided,
however, that Service does not include periods of employment with an Affiliate
rendered prior to the date the Affiliate became an Affiliate. Service includes
periods of employment with a predecessor employer. Service may also include any
period of a Participant's prior employment by any organization upon such terms
and conditions as the Board may approve. Notwithstanding any provision in the
Plan to the contrary, periods of Total Disability constitute Service.

     1.41 Severance: Termination of Employment other than on account of
Retirement, death or Total Disability. With respect to a Participant whose
employment with the Participating Company or an Affiliate terminates on account
of Total Disability, Severance shall occur if and when the Total Disability
ceases prior to Disability Retirement and the Participant does not return to the
employment of the Participating Company or an Affiliate.

     1.42 Standard Form of Benefit: The method for payment of benefits
commencing pursuant to Article III (Retirement Benefits) shall be as follows:

9

--------------------------------------------------------------------------------


     

     (a) For a Participant who has an Eligible Spouse on the date on which the
payments from the Plan are to begin, payable monthly during the Participant's
lifetime, with an automatic 75% survivor benefit payable monthly to the
Participant's surviving Eligible Spouse for his or her lifetime. However, if the
Participant's Eligible Spouse is more than 10 years younger than the
Participant, the monthly income payable to the Participant (and, consequently,
the monthly income payable to the surviving Eligible Spouse) will be reduced
actuarially using the actuarial assumptions under the Pension Plan and assuming
that the Eligible Spouse is 10 years older than such Eligible Spouse's actual
age, so that the retirement benefit and the survivor benefit for the Eligible
Spouse, when considered together, is the actuarial equivalent of the retirement
benefit and the survivor benefit for the Eligible Spouse which would have been
payable had the Eligible Spouse been the same age as the Participant. Benefits
payable to an Eligible Spouse shall commence within 60 days of the Participant's
death.

     (b) For a Participant who does not have an Eligible Spouse on the date on
which the payments from the Plan are to begin, payable monthly during the
Participant's lifetime or for a 10-year certain period, if longer. Benefits
payable following the death of such a Participant shall commence to such
Participant's Beneficiary within 60 days of the Participant's death.

     

     1.43 Termination of Employment: The termination of employment of the
Participant with the Participating Company and all of its Affiliates that are
considered a single employer within the meaning of Code Sections 414(b) and
414(c), provided that the language "at least 50 percent" is used instead of "at
least 80 percent" each place it appears in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Code Section 414(c). Whether a
Termination of Employment has occurred is determined based on whether the facts
and circumstances indicate that the employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the employer less
than 36 months).

     Temporary absences from employment while the Participant is on military
leave, sick leave, or other bona fide leave of absence will not be considered a
Termination of Employment if the period of such leave does not exceed six
months, or if longer, so long as the Participant's right to reemployment with
the Participating Company is provided either by statute or by contract. However,
if the period of leave exceeds six months and the Participant's right to
reemployment is not provided either by statute or by contract, a Termination of
Employment is deemed to occur on the first day immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six

10

--------------------------------------------------------------------------------

months, and where such impairment causes the Participant to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

     1.44 Total Disability: Any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which results in (i) the
Participant being unable to engage in any substantial gainful activity or (ii)
the Participant receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participating Company. In addition, the Participant will be deemed Totally
Disabled if determined to be totally disabled by the Social Security
Administration. In the event that a Participant is not determined to be Totally
Disabled by the Social Security Administration as provided in the preceding
sentence, the Committee, in its sole discretion, shall determine whether such
Participant has suffered a Total Disability or is Totally Disabled. In making
such determination, the Committee shall apply the definitions and criteria set
forth in the first sentence of this Section and, if consistent with such
criteria, may require such medical proof as it deems necessary, including the
certificate of one or more licensed physicians selected by the Committee; the
decision of the Committee as to Total Disability shall be final and binding.
"Totally Disabled" means being under a Total Disability.

ARTICLE II. ELIGIBILITY AND PARTICIPATION

     2.1 Eligibility. An Employee (a) who is a member of the Participating
Company's "select group of management or highly compensated employees", as
defined in Sections 201(2), 301(a)(3) and 401(a) of ERISA, as amended, and (b)
whom the Committee designates, shall become a Participant in the Plan.

     2.2 Participation. An Employee who is eligible to become a Participant
shall become a Participant on a date determined by the Committee in its
discretion. The Committee shall notify in writing an eligible Employee of such
Employee's commencement of participation in the Plan and the resulting benefits.
Each Employee participating in the Plan prior to the Effective Date of this
amendment and restatement shall continue participation in the plan as of such
date.

     2.3 Duration of Participation. A Participant shall continue to be a
Participant until the later of the Participant's Termination of Employment, the
Participant's Severance, or the date the Participant is no longer entitled to a
benefit under this Plan; provided, however, the Committee shall have the
discretionary power and authority to remove a Participant from active
participation in the Plan at any time.

ARTICLE III. RETIREMENT BENEFITS

     3.1 Normal or Deferred Retirement Benefit.

     

     (a) Eliqibility. Upon a Participant's Normal or Deferred Retirement the
Company shall pay the Participant the "Normal or Deferred Retirement Benefit"
described in this Section 3.1.

     

11

--------------------------------------------------------------------------------


     

     (b) Commencement and Method. Payment of the Normal or Deferred Retirement
Benefit shall be made in the Standard Form of Benefit and shall begin on the
first day of the month that is six months following the Participant's Normal or
Deferred Retirement. The initial payment shall include a balloon payment equal
to six monthly payments plus interest at the rate of seven percent (7%) per
annum on each monthly payment.

     (c) Amount. The amount of each monthly payment of the Normal or Deferred
Retirement Benefit shall equal one-twelfth of the Participant's Accrued SERP
Benefit. No additional benefits shall accrue under this Plan after a Participant
attains age 65.

     

     3.2 Early Retirement Benefit.

     

     (a) Eligibility. Upon a Participant's Early Retirement the Company shall
pay the Participant the "Early Retirement Benefit" described in this Section
3.2.

     (b) Commencement and Method. Payment of the Early Retirement Benefit shall
be made in the Standard Form of Benefit and shall begin on the first day of the
month that is six months following the Participant's Early Retirement. The
initial payment shall include a balloon payment equal to six monthly payments
plus interest at the rate of seven percent (7%) per annum on each monthly
payment. Notwithstanding the preceding, a Participant may elect to delay payment
of his Early Retirement Benefit by submitting an election to the Committee,
provided that (i) any such election must be made at least 12 months before the
Participant's Early Retirement and (ii) the payment of such Early Retirement
Benefit will be further delayed to a date that is 5 years from the date the
first payment of the Early Retirement Benefit would otherwise have commenced.

     (c) Amount. The amount of each monthly payment of the Early Retirement
Benefit shall equal one-twelfth of the Participant's Accrued SERP Benefit. If
payment of the Early Retirement Benefit commences prior to the Participant's
attainment of Normal Retirement Age, the Early Retirement Benefit shall equal
one-twelfth of the Participant's Accrued SERP Benefit reduced by .4167 percent
for each month (5 percent annually) by which payment begins before the first
month following the month in which the Participant will attain Normal Retirement
Age.

     

     3.3 Disability Retirement Benefit.

     

     (a) Eligibility. Upon a Participant's Disability Retirement the Company
shall pay the Participant the "Disability Retirement Benefit" described in this
Section 3.3.

     

12

--------------------------------------------------------------------------------


     

     (b) Commencement and Method. Payment of the Disability Retirement Benefit
shall be made in the Standard Form of Benefit and shall begin in the first month
following the participant's Disability Retirement.

     (c) Amount. The amount of each monthly payment of the Disability Retirement
Benefit shall equal one-twelfth of the Participant's Accrued SERP Benefit.

     

     3.4 Death Prior to Benefit Commencement. If a married Participant dies
following eligibility to Retire, whether or not the Participant had actually
Retired, and prior to commencement of payment of the retirement benefit under
this Article III, the Eligible Spouse's benefit is a monthly amount equal to 75
percent of the deceased Participant's Early, Normal, Deferred or Disability
Retirement Benefit if the Participant had retired or, if the Participant had not
yet retired, 75 percent of such Early, Normal, Deferred or Disability Retirement
Benefit calculated as if such Participant had retired at the Participant's date
of death, payable monthly to the Eligible Spouse during his or her lifetime.
Benefits payable to an Eligible Spouse shall commence within 60 days of the
participant's death. If a Participant is not survived by an Eligible Spouse upon
death following eligibility to Retire, whether or not the Participant had
actually Retired, and prior to commencement of payment of the retirement benefit
under this Article III, then no benefit shall be payable on behalf of such
Participant.

     3.5 Reemployment. If a Retired Participant again becomes an Employee, the
Participant's Retirement benefit payments payable after the date of reemployment
shall continue unaffected by such reemployment and the Retired Participant shall
not be eligible to accrue any additional benefit under this Plan.

     3.6 Change in Control. Notwithstanding any provision in the Plan to the
contrary and subject to Article X below, with regard to each Participant who is
an Employee at the time of a Change in Control, if the Plan is not terminated
pursuant to Section 10.1, the Participant's Accrued SERP Benefit shall become
nonforfeitable and shall be paid in accordance with this Article III or Article
IV, if applicable, and shall not be subject to the early payment reduction of
the monthly amount of such Accrued SERP Benefit when payment commences prior to
such Participant's Normal Retirement Age.

ARTICLE IV. PRE-RETIREMENT DEATH BENEFIT

     4.1 Eligibility. Subject to Section 3.4, if a Participant's death occurs
(a) (i) while the Participant is an Employee of the Participating Company or an
Affiliate, and (ii) after such Participant has been a Participant for at least 5
years, or (b) while Totally Disabled but prior to Disability Retirement, and the
Participant is survived by an Eligible Spouse, the Company shall pay the
Participant's Eligible Spouse for his or her lifetime the "Pre-Retirement Death
Benefit" described in this Article IV.

     4.2 Commencement and Method. Payment of the Pre-Retirement Death Benefit
shall be made in monthly payments and shall begin in the first month following
the month of the Participant's death and in any event within 60 days of the
Participant's death.

13

--------------------------------------------------------------------------------

     4.3 Amount. Each monthly payment of the Pre-Retirement Death Benefit shall
equal the product of (a) 75 percent of the deceased Participant's Early
Retirement Benefit (described in Section 3.2(c)), calculated assuming the
Participant remained employed by the Participating Company at the same level of
Earnings in effect at the time of death until age 55 and had then died and (b) a
fraction the numerator of which is the Participant's Credited Service at the
date of death and the denominator of which is the Credited Service the
Participant would have had if he or she had remained employed by the
Participating Company until attaining age 55.

ARTICLE V. SEVERANCE BENEFIT

     No benefits are payable under this Plan upon a Participant's Severance. If
a Participant who has a Severance again becomes an Employee, such former
Participant shall not again become a Participant unless the Committee, in the
exercise of its discretion, notifies the former Participant in writing that the
former Participant is again eligible to participate in the Plan pursuant to
Article II.

ARTICLE VI. CONDITION

     Notwithstanding any provision in this Plan to the contrary, if a
Participant dies as a result of suicide within 24 months after such
Participant's commencement of participation in the Plan, the participant's
benefits shall be forfeited and no benefit shall be paid to the Participant's
Eligible Spouse.

ARTICLE VII. ADMINISTRATION OF THE PLAN

     7.1 Powers and Duties of the Committee. The Committee shall have general
responsibility for the administration of the Plan (including but not limited to
complying with reporting and disclosure requirements, and establishing and
maintaining Plan records). In the exercise of its sole and absolute discretion,
the Committee shall interpret the Plan's provisions and determine the
eligibility of individuals for benefits.

     7.2 Agents. The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the participating Company or an Affiliate, and make use of
such agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of any legal counsel or accountants engaged by the Committee, and may
delegate to any such agent, or to any subcommittee or member of the Committee
its authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

     7.3 Reports to Board. The Committee shall report to the Board, or to a
committee of the Board designated for that purpose, as frequently as the Board
or such committee shall specify, with regard to the matters for which the
Committee is responsible under the Plan.

14

--------------------------------------------------------------------------------

     7.4 Structure of Committee. The Committee shall consist of two or more
members, each of whom shall be appointed by, shall remain in office at the will
of, and may be removed, with or without cause, by the Board. Any member of the
Committee may resign at any time. The Committee shall select one of its members
as a Chairman. The Committee shall appoint a Secretary to keep minutes of its
meetings and the Secretary may or may not be a member of the Committee. No
member of the Committee shall be entitled to act on or decide any matter
relating solely to such member or any of such member's rights or benefits under
the Plan. In the event the Committee is unable to act in any matter by reason of
the foregoing restriction, the Board shall act on such matter. The members of
the Committee shall not receive any special compensation for serving in the
capacities as members of the Committee but shall be reimbursed for any
reasonable expenses incurred in connection therewith. Except as otherwise
required by ERISA, no bond or other security shall be required of the Committee
or any member thereof in any jurisdiction. Any member of the Committee, any
subcommittee or agent to whom the Committee delegates any authority, and any
other person or group of persons, may serve in more than one fiduciary capacity
with respect to the Plan.

     7.5 Adoption of Procedures of Committee. The Committee shall establish its
own procedures and the time and place for its meetings, and provide for the
keeping of minutes of all meetings. Any action of the Committee may be taken
upon a unanimous vote of the members of the Committee at a meeting. The
Committee may also act without meeting by unanimous written consent.

     7.6 Instructions for Payments. All requests of or directions to the Company
for payment or disbursement shall be signed by a member of the Committee or such
other person or persons as the Committee may from time to time designate in
writing. This person shall cause to be kept full and accurate accounts of
payments and disbursements under the Plan.

     7.7 Claims for Benefits.

     

     (a) Any Participant or beneficiary of a deceased Participant (such
Participant or beneficiary being referred to below as a "Claimant") may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. The claim must state with
particularity the determination desired by the Claimant.

     (b) The Committee shall notify any person or entity that makes a claim
against the Plan in writing, within 90 days of Claimant's written application
for benefits, of his or her eligibility or noneligibility for benefits under the
Plan. If the Committee determines that the Claimant is not eligible for benefits
or full benefits, the notice shall set forth (1) the specific reasons for such
denial, (2) a specific reference to the provisions of the Plan on which the
denial is based, (3) a description of any additional information or material
necessary for the Claimant to perfect his or her claim, and a description of why
it is needed, and (4) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed. If the Committee determines that there are special
circumstances requiring additional time

     

15

--------------------------------------------------------------------------------


     

to make a decision, the Committee shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.

     (c) If the Claimant is determined by the Committee not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant shall have the opportunity to have such claim
reviewed by the Committee by filing a petition for review with the Committee
within 60 days after receipt of the notice issued by the Committee. Said
petition shall state the specific reasons which the Claimant believes entitle
him or her to benefits or to greater or different benefits. Within 60 days after
receipt by the Committee of the petition, the Committee shall afford the
Claimant (and counsel, if any) an opportunity to present his or her position to
the Committee verbally or in writing. Claimant (or counsel) shall have the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits, and shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim. The review
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Committee shall notify the Claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Plan on which the decision is based. If, because of the need for a
hearing, the 60-day period is not sufficient, the decision may be deferred for
up to another 60 days at the election of the Committee, but notice of this
deferral shall be given to the Claimant.

     (d) If a claim for benefits under the Plan is contingent on a determination
by the Committee (or its designee) that the Participant suffers from a Total
Disability, the Claimant shall receive a written response to the initial claim
from the Committee within 45 days, rather than 90 days. If special circumstances
require an extension, the Committee shall notify the Claimant within the 45-day
processing period that additional time is needed. If the Committee requests
additional information so it can process the claim, the Claimant will have at
least 45 days in which to provide the information. Otherwise, the initial
extension cannot exceed 30 days. If circumstances require further extension, the
Committee will again notify the Claimant, this time before the end of the
initial 30-day extension. The notice will state the date a decision can be
expected. In no event will a decision be postponed beyond an additional 30 days
after the end of the first 30-day extension. The Claimant may request a review
of the Committee's decision regarding the Disability claim within 180 days,
rather than 60 days. The review must be conducted by a fiduciary different from
the fiduciary who originally denied the claim, and the fiduciary also cannot be
subordinate to the fiduciary who originally denied the claim. If the original
denial of the claim was based on a medical judgment, the reviewing fiduciary
must consult with an appropriate health

     

16

--------------------------------------------------------------------------------


     

care professional who was not consulted on the original claim and who is not
subordinate to someone who was The review must identify the medical or
vocational experts consulted on the original claim. The Claimant may request, in
writing, a list of those medical or vocational experts. The Claimant will
receive notice of the reviewing fiduciary's final decision regarding the Total
Disability claim within 45 days, rather than 60 days, of the request for review.

     (e) For all purposes under the Plan, such decisions on claims (where no
review is requested) and decisions on review (where review is requested) shall
be final, binding and conclusive on all interested parties as to participation
and benefit eligibility, the Employee's or former Employee's Final Average
Earnings, Credited Service and as to any other matter of fact or interpretation
relating to the Plan.

     (f) A Claimant's compliance with the foregoing provisions of this Section
7.7 is a mandatory prerequisite to a Claimant's right to commence any legal
action with respect to any claim for benefits under this Plan.

     

     7.8 Hold Harmless. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member's behalf in such member's
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company and the Participating Company shall indemnify and
hold harmless, directly from its own assets (including the proceeds of any
insurance policy the premiums of which are paid from the Company's or a
Participating Company's own assets), each member of the Committee and each other
officer, employee, or director of the Company, a Participating Company or an
Affiliate to whom any duty or power relating to the administration or
interpretation of the Plan against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Company and the Participating Company) arising out of any act or omission
to act in connection with the Plan unless arising out of such person's own fraud
or bad faith.

     7.9 Service of Process. The Secretary of the Company or such other person
designated by the Board shall be the agent for service of process under the
Plan.

ARTICLE VIII. DESIGNATION OF BENEFICIARIES

     8.1 Beneficiary Designation. Every Participant shall file with the
Administrator a written designation of one or more persons as the Beneficiary
who shall be entitled to receive the amount, if any, payable under the Plan upon
such Participant's death without being survived by an Eligible Spouse and
following the commencement of payment of any of the retirement benefits under
Article III. A Participant may from time to time revoke or change such
Participant's Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Administrator. The last such
designation received by the Administrator shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Administrator prior to the Participant's death,
and in no event shall it be effective as of a date prior to such receipt. All
decisions of the Administrator concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final. If a

17

--------------------------------------------------------------------------------

Beneficiary shall die after the death of the Participant and prior to receiving
the distribution that would have been made to such Beneficiary had such
Beneficiary's death not occurred, and no alternate Beneficiary has been
designated, then for the purposes of the Plan the distribution that would have
been received by such Beneficiary shall be made to the Beneficiary's estate.

     8.2 Failure to Designate Beneficiary. If no Beneficiary designation is in
effect at the time of a Participant's death without being survived by an
Eligible Spouse and following the commencement of payment of any of the
retirement benefits under Article III, the payment of the amount, if any,
payable under the Plan upon such Participant's death shall be made to the
Participant's estate. If the Administrator is in doubt as to the right of any
person to receive such amount, the Committee may direct the Company to withhold
payment, without liability for any interest thereon, until the rights thereto
are determined, or the Committee may direct the Company to pay such amount into
any court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Company therefor.

ARTICLE IX. WITHDRAWAL OF PARTICIPATING COMPANY

     9.1 Withdrawal of Participating Company. The Participating Company (other
than the Company) may withdraw from participation in the Plan by giving the
Board prior written notice approved by resolution by its board of directors or
similar governing body specifying a withdrawal date, which shall be the last day
of a month at least 30 days subsequent to the date on which notice is received
by the Board. The Participating Company shall withdraw from participation in the
Plan if and when it ceases to be either a division of the Company or an
Affiliate. The Board may require the Participating Company to withdraw from the
Plan as of any withdrawal date the Board specifies.

     9.2 Effect of Withdrawal. The Participating Company's withdrawal from the
Plan shall not in any way reduce or otherwise affect benefits accrued and vested
as of the date of withdrawal. With respect to former Employees, "accrued and
vested benefits" are benefits to which the former Employees are entitled as of
the date of withdrawal. With respect to Employees, "accrued and vested benefits"
are the benefits to which the Employees would be entitled if their employment
terminated (other than on account of death or Total Disability) as of the date
of withdrawal.

     Withdrawal from the Plan by any Participating Company shall not in any way
affect any other Participating Company's participation in the Plan.

ARTICLE X. AMENDMENT OR TERMINATION OF THE PLAN

     10.1 Right to Amend or Terminate Plan.

     

     (a) The Board reserves the right at any time to amend or terminate the
Plan, in whole or in part, and for any reason and without the consent of any
Participating Company, Participant or Eligible Spouse. Each Participating
Company by its participation in the Plan shall be deemed to have delegated this
authority to the Board.

     

18

--------------------------------------------------------------------------------


     

     (b) The Committee may adopt any ministerial and nonsubstantive amendment
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan, provided the amendment does not
materially affect the currently estimated cost to the Participating Companies of
maintaining the Plan. Each Participating Company by its participation in the
Plan shall be deemed to have delegated this authority to the Committee.

     (c) If the Plan is terminated, each Participant will become entitled to
payment of his accrued and vested benefits if and to the extent permitted under
Code Section 409A and the regulations thereunder. Accordingly, payment of a
Participant's accrued and vested benefits may be made in a lump sum in
accordance with one of the following:

               

     (i) the termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or

     (ii) within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided that all substantially similar
arrangements are also terminated, as provided in Treasury Regulations Section
1.409A-3(j)(4)(ix)(B); or

     (iii) the termination of the Plan, provided that the termination does not
occur proximate to a downturn in the financial health of the Participating
Company, if all arrangements that would be aggregated with the Plan under
Treasury Regulation Section 1.409A-1(c) are terminated, no payments other than
payments that would be payable under the terms of the Plan if the termination
had not occurred are made within twelve (12) months of the Plan termination, all
payments are made within twenty-four (24) months of the Plan termination, and no
new arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) is adopted within three (3) years following the Plan
termination, as provided in Treasury Regulation Section 1.409A-3(j)(4)(ix)(C);
or

     (iv) such other events and conditions as the IRS may prescribe in generally
applicable published guidance under Code Section 409A.

   

     (d) In no event shall an amendment or termination reduce or otherwise
affect benefits accrued and vested as of the date of an amendment or
termination. With respect to former Employees, "accrued and vested benefits" are
benefits to which the former Employees are entitled as of the date of an
amendment or termination. With respect to Employees, "accrued and vested
benefits" are the benefits to which the Employees would be entitled if their
employment terminated (other than on account of death or Total Disability) as of
the date of an amendment or termination.

19

--------------------------------------------------------------------------------

     10.2 Notice. Notice of any amendment or termination of the Plan shall be
given by the Board or the Committee, whichever adopts the amendment, to the
other and all Participating Companies.

ARTICLE XI. GENERAL PROVISIONS AND LIMITATIONS

     11.1 No Right to Continued Employment. Nothing contained in the Plan shall
give any Employee the right to be retained in the employment of the
Participating Company or Affiliate or affect the right of any such employer to
dismiss any Employee. The adoption and maintenance of the Plan shall not
constitute a contract between the Company or any Participating Company and
Employee or consideration for, or an inducement to or condition of, the
employment of any Employee.

     11.2 Payment on Behalf of Payee. If the Committee shall find that any
person to whom any amount is payable under the Plan is unable to care for such
person's affairs because of illness or accident, or is a minor, or has died,
then any payment due such person or such person's estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so elects, be paid to such person's spouse, a child, a relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan and the Company therefor.

     11.3 Nonalienation. No interest, expectancy, benefit, payment, claim or
right of any Participant or Eligible Spouse under the Plan shall be (i) subject
in any manner to any claims of any creditor of the Participant or Eligible
Spouse, (ii) subject to the debts, contracts, liabilities or torts of the
Participant or Eligible Spouse or (iii) subject to alienation by anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge or
encumbrance of any kind. If any person shall attempt to take any action contrary
to this Section, such action shall be null and void and of no effect, and the
Committee and the Company shall disregard such action and shall not in any
manner be bound thereby and shall suffer no liability on account of its
disregard thereof. If the Participant, Eligible Spouse or any other beneficiary
hereunder shall become bankrupt, or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right hereunder, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event, the Committee may hold or apply the same or any part thereof for the
benefit of the Participant, Eligible Spouse or the children, or other dependents
of the Participant or Eligible Spouse, or any of them, in such manner and in
such amounts and proportions as the Committee may deem proper.

     11.4 Missing Payee. If the Committee cannot ascertain the whereabouts of
any person to whom a payment is due under the Plan, and if, after five years
from the date such payment is due, a notice of such payment due is mailed to the
last known address of such person, as shown on the records of the Committee or
the Company, and within three months after such mailing such person has not made
written claim therefor, the Committee, if it so elects, after receiving advice
from counsel to the Plan, may direct that such payment and all remaining
payments otherwise due to such person be cancelled on the records of the Plan
and the amount thereof forfeited, and upon such cancellation, the Company shall
have no further liability therefor, except that, in the event such

20

--------------------------------------------------------------------------------

person later notifies the Committee of such person's whereabouts and requests
the payment or payments due to such person under the Plan, the amounts otherwise
due but unpaid shall be paid to such person without interest for late payment.

     11.5 Required Information. Each Participant shall file with the Committee
such pertinent information concerning himself or herself, such Participant's
Eligible Spouse, or such other person as the Committee may specify, and no
Participant, Eligible Spouse, or other person shall have any rights or be
entitled to any benefits under the Plan unless such information is filed by or
with respect to the Participant.

     11.6 No Trust or Funding Created. The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to a Participant
or Eligible Spouse, as the case may be. Such payments shall be made from the
general funds of the Company, and the Company shall not be required to establish
or maintain any special or separate fund, or purchase or acquire life insurance
on a Participant's life, or otherwise to segregate assets to assure that such
payment shall be made, and neither a Participant nor an Eligible Spouse shall
have any interest in any particular asset of the Company by reason of
obligations hereunder. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company and a Participant or any other person. The rights and claims
of a Participant or an Eligible Spouse to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Company.

     11.7 Binding Effect. Obligations incurred by the Company pursuant to this
Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and the Participant's Eligible
Spouse.

     11.8 Merger or Consolidation. In the event of a merger or a consolidation
by the Company with another corporation, or the acquisition of substantially all
of the assets or outstanding stock of the Company by another corporation, then
and in such event the obligations and responsibilities of the Company under this
Plan shall be assumed by any such successor or acquiring corporation, and all of
the rights, privileges and benefits of the Participants and Eligible Spouses
hereunder shall continue.

     11.9 Mandatory Cash-Out. Notwithstanding any provision herein to the
contrary, a Participant's benefit under the Plan shall be paid in a mandatory
lump sum payment if, at the time the Participant's benefit is scheduled to be
paid or commences to be paid, the payment is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B) (for 2007 - $15,500) and the
payment results in the termination and liquidation of the Participant's interest
under the Plan, including all agreements, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treasury Regulation
Section 1.409A-1(c)(2).

     11.10 Acceleration of Payment. The time or schedule of payment of a benefit
under the Plan may be accelerated upon such events and conditions as the IRS may
permit in generally applicable published regulatory or other guidance under Code
Section 409A, including, without limitation, payment to a person other than the
Participant to the extent necessary to fulfill the terms

21

--------------------------------------------------------------------------------

of a domestic relations order (as defined in Code Section 414(p)(1)(B)), payment
of FICA tax and income tax on wages imposed on any amounts under this Plan, or
payment of the amount required to be included in income for the Participant as a
result of failure of the Plan to meet the requirements of Code Section 409A with
respect to the Participant.

     11.11 Delay of Payment. The Committee may delay payment of a benefit under
the Plan upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payments that the Committee reasonably
anticipates will be subject to the application of Code Section 162(m), or will
violate Federal securities laws or other applicable law.

     11.12 Participant's Right to Change Payment Elections by December 31, 2007.
At any time on or before December 31, 2007, a Participant has the right to make
new payment elections with respect to the timing of benefits payable under the
Plan, and any such election will not be treated as a change in the timing of a
payment under Code Section 409A(a)(4) or an acceleration of a payment under Code
Section 409A(a)(3), provided that this Section and any related election applies
only to amounts that would not otherwise be payable during the year in which
such election is made and does not cause an amount to be paid in the year of
election that would not otherwise be payable in such year.

     11.13 Entire Plan. This document and any written amendments hereto contain
all the terms and provisions of the Plan and shall constitute the entire Plan,
any other alleged terms or provisions being of no effect.

     IN WITNESS WHEREOF, the Company has caused this Plan to be executed this
9th day of December, 2008, effective as of January 1, 2005.

RUDDICK CORPORATION    By:          Its:  


22

--------------------------------------------------------------------------------